Title: To George Washington from Daniel of St. Thomas Jenifer, 15 April 1785
From: Jenifer, Daniel of St. Thomas
To: Washington, George



Dear Sir
Intendants Office [Annapolis, Md.] Apl 15. 1785

Should you meet with delay, or disappointments from Col. Hooe in payment of my Order; the Interest shall be allowed on any sum that he may be tardy in paying, but to prevent this being the case, I wish that Mr Lund Washington would put the Colo. in mind of the promise he made me, that you should not be disappointed.
Mr Richmond has calculated the depreciation on your Certs. agreeably to the scale laid down by our Law. With my respectful Compliments to the Ladies I am my dear Sir Your most affectionate friend and Obedient Servant

Dan. of St Thos Jenifer

